463 So. 2d 1319 (1985)
NEW ORLEANS FIREFIGHTERS ASSOCIATION LOCAL 632; Clarence J. Perez; William Sanchez, Individually and on Behalf of a Class of Similarly Situated Employees of the Fire Department of the City of New Orleans
v.
CIVIL SERVICE COMMISSION OF the CITY OF NEW ORLEANS; Marcel Garsaud, Jr.; Wood Brown III; Janice M. Foster; Leon J. Reymond, Jr.; City of New Orleans; Errol G. Williams; Reynard J. Rochon.
No. 85-C-0145.
Supreme Court of Louisiana.
February 15, 1985.
*1320 Denied.
CALOGERO and DENNIS, JJ., would grant the writ.